Citation Nr: 1541196	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to an increased disability rating (or evaluation) for bilateral pes planus with fallen arches and shortening of the ankle tendons, in excess of 10 percent from July 25, 2006 to January 31, 2007, in excess of 30 percent from January 31, 2007 to April 30, 2014, and in excess of 50 percent thereafter.

5.  Entitlement to a total disability rating (evaluation) based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In March 2014, the Board granted service connection for tinea pedis, including xerosis of the feet and onychomycosis, denied service connection for bilateral ankle pain and plantar fasciitis of the feet, and denied a temporary total rating based on hospital treatment in excess of 21 days for a service-connected disability.  The Board also remanded the issues of service connection for a lumbar spine disability, a left knee disability, and a right knee disability and an increased rating in excess of 10 percent for bilateral pes planus to obtain records from the Social Security Administration (SSA), updated VA treatment records, additional VA examinations for the claimed disabilities, and subsequent readjudication of the appeals.  The record reflects that records from SSA and updated VA treatment records have been obtained, and adequate VA examinations with medical opinions were provided in April 2014.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake,     22 Vet. App. 97 (2008).
While the appeals were in remand status, the Agency of Original Jurisdiction (AOJ) granted a 30 percent rating for bilateral pes planus from January 31, 2007 to April 30, 2014, and a 50 percent rating thereafter.  In recognition of the partial grant of and the staged rating, the Board has recharacterized the issue involving an increased rating for bilateral pes planus on the first page of this decision.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  As explained in the remand portion of the decision below, the Board finds that the issue of entitlement to a TDIU is part of the current appeal; therefore, it has been included as an issue on appeal on the first page of this decision.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic symptoms of right knee arthritis were manifested during service.

2.  The Veteran is currently diagnosed with right knee arthritis.

3.  There was no injury or disease of the lumbar spine, or symptoms of a lumbar spine disability during service. 

4.  Symptoms of a lumbar spine disability including arthritis did not manifest until many years after service separation, and lumbar spine arthritis is not causally or etiologically related to active service, to include any incident or event therein. 

5.  The current lumbar spine disability of arthritis was not caused or permanently worsened in severity by the service-connected bilateral pes planus disability, to include any imbalance of gait resulting therefrom.  

6.  There was no left knee injury or disease during service and no chronic symptoms of left knee arthritis were manifested during service.
 
7.  Symptoms of left knee arthritis have not been continuous since separation from service and were not manifested to a compensable degree in the year following separation from service. 
 
8.  Left knee arthritis was manifested many years after service and is not causally or etiologically related to service.

9.  The current left knee disability was not caused or aggravated by the service-connected bilateral pes planus disability, to include any imbalance of gait resulting therefrom.  

10.  From July 25, 2006 to April 30, 2014, the bilateral pes planus disability was manifested by pronounced symptoms with manifestations of marked pronation, achilles tendonitis, extreme tenderness of the plantar surfaces of the feet, characteristic callosities, objective marked deformity, and decreased arch height, which was not improved by orthotics.

11.  From April 30, 2014, forward, the bilateral pes planus disability was manifested by pronounced symptoms with manifestations of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, characteristic callosities, objective marked deformity, and decreased arch height, which was not improved by orthotics.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the lumbar spine disability, to include as secondary to the service-connected bilateral pes planus disability, are not met.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for the left knee disability, to include as secondary to the service-connected bilateral pes planus disability, are not met.  
38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for right knee arthritis are met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 50 percent for bilateral pes planus are met for the period from July 25, 2006 to April 30, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2015).

5.  The criteria for an increased rating in excess of 50 percent for bilateral pes planus are not met from April 30, 2014, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the October 2006 notice letter, which was sent prior to the initial denial of the service connection claims and increased rating claim, the RO advised the Veteran of the evidence needed to establish entitlement to service-connected compensation benefits for the claimed lumbar spine and bilateral knee disabilities and increased compensation for service-connected bilateral pes planus, to include a description of the types of information and evidence that he needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in April 2007 and April 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  The Veteran does not contend, and the evidence does not indicate, that there has been a material change in condition for any of the claimed disabilities since the April 2014 VA examination.  For these reasons, the Board finds that the collective medical examination reports are adequate, and no further medical examination or medical opinion is needed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and clarified the theories for entitlement to service-connected compensation being advanced by the Veteran (i.e., the lumbar spine and knee disabilities were secondary to the bilateral pes planus disability or directly related to service).  The VLJ posed several questions to elicit testimony regarding why the Veteran believed the bilateral pes planus caused or aggravated the lumbar spine and knee disabilities, and past and current symptoms, diagnoses, and treatment for the disabilities.   The VLJ explained that the evidence missing from the record for the service connection appeals was medical opinion evidence linking the disabilities to the service-connected bilateral pes planus and agreed to hold the record open for 60 days after the hearing in order to allow the Veteran additional opportunity to obtain and submit nexus opinions relating the claimed lumbar spine and knee disabilities to the service-connected pes planus.  The VLJ also posed several questions in order to elicit testimony regarding past and current foot symptoms, treatment, and functional impairment related to the service-connected bilateral pes planus.  Based, in large part, on the hearing testimony, the Board remanded the increased rating appeal for Social Security disability records, another VA examination, and updated treatment records, which were determined to be the evidence missing from the record.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine and bilateral knee ostearthritis.  Arthritis is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable for the left knee disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).
  
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease (i.e., arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for the Lumbar Spine and Knee Disabilities

The Veteran contends that the current lumbar spine disability and left and right knee disability, which have been diagnosed as arthritis of the lumbar spine and knees, were caused by or aggravated by the service-connected bilateral pes planus disability (i.e, imbalanced or altered gait resulting from the bilateral pes planus).  In the alternative, the Veteran generally asserts that the lumbar spine disability and left and right knee disabilities were due to service.

Right Knee

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether chronic symptoms of the right knee osteoarthritis were manifested during service.  Preliminarily, the Board notes that the Veteran reported a pre-service right knee injury during service; however, no right knee disability was noted at service entrance, and there is no clear and unmistakable evidence of a right knee disability prior to service; therefore, the right knee is presumed sound at service entrance.  The service records show report of chronic right knee pain in July 1977 and August 1977, and the August 1977 service medical examiner diagnosed chondromalacia after noting crepitus over the right patella.  

The evidence is at least in equipoise on the question of whether chondromalacia is a form of arthritis.  Chondromalacia patella is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  See Dorland's Illustrated Medical Dictionary 356 (30th ed. 2003).  Chondromalacia, which was diagnosed during service, is a condition analogous to arthritis or is an early form of arthritis; therefore, resolving reasonable doubt in the Veteran's favor on this question, the Board finds that chronic symptoms of right knee arthritis (i.e., a condition analogous to arthritis or an early form of arthritis) were manifested during service.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  

As noted above, with a chronic disease of arthritis (i.e., chondromalacia as an early form of arthritis) noted as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Right knee osteoarthritis, which is manifested by the same symptoms of pain and crepitus that were manifested during service, is currently diagnosed, and there is no clear evidence of an intercurrent cause to which the diagnosis of right knee arthritis may be attributed; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran experienced "chronic" symptoms of right knee arthritis during service, which is sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).  

In granting service connection for right knee arthritis, the Board is aware of the negative April 2014 VA medical opinion obtained pursuant to the prior remand directive; however, the opinion was based on the inaccurate factual premise of a self-limiting right knee condition during service and did not consider the in-service diagnosis of chondromalacia (i.e., a chronic disease).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, service connection is presumed based on "chronic" symptoms of right chondromalacia patella (i.e., a chronic disease) during service that were later diagnosed as right knee osteoarthritis.  Presumptive service connection is an "alternative path" or "alternative route" or "second route" or "avenue" to service connection.  See Walker at 1336, 1338-40.  

As the evidence supports a finding of presumptive service connection based on "chronic" symptoms of arthritis during service, the criteria for presumptive service connection at 38 C.F.R. § 3.303(b) have been met, so there is no need to also prove direct nexus to service under the provisions of 38 C.F.R. § 3.303(d).  See Walker at 1336 (stating that for presumptive service connection based on a "chronic" disease, "the veteran is relieved of the requirement to show a causal relationship between the condition in service and the" current disability).  As the Veteran was not required to establish direct nexus to service, the April 2014 VA medical opinion on the question of nexus to service was not required in this case, and does not constitute negative evidence against the appealed service connection issue.  

Because the Board granted service connection for the right knee disability based on "chronic" symptoms during service that were bilateral foot disability, right shoulder disability, and right ankle disability based on injury during service and a medical opinion linking the current disabilities to in-service injuries under 38 C.F.R. 
§ 3.303(d), other potential theories for entitlement to service connection are rendered moot.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

Lumbar Spine and Left Knee

The Board finds that the weight of the evidence is against finding that the lumbar spine disability or left knee disability was caused or aggravated by the service-connected bilateral pes planus disability.  Based on review of the record and interview and examination of the Veteran, the April 2014 VA examiner provided a negative medical opinion on the question of whether the lumbar spine disability including arthritis and left knee disability including arthritis were caused or aggravated by the service-connected bilateral pes planus.  In support of the medical opinion, the April 2014 VA examiner reasoned that, in order for the bilateral pes planus to have an effect on other joints, there had to be overt abnormal angulations at the intervening joints, which was not the case for this Veteran.  The April 2014 VA examiner explained that physical examinations of the feet, ankles, and knees did not demonstrate gross abnormal varus/valgus angulations, and there was a lack of abnormal angulation on examination and confirmed on imaging for the back, hips, and pelvic girdle.  The April 2014 VA examiner noted that the Veteran's left knee and back disorders were consistent with his age and post-service occupations.  

Although the April 2014 VA examiner did not specifically include use of the terminology "aggravated" or "permanently worsened beyond the natural progression" when providing the negative VA opinion, the April 2014 VA examiner addressed the secondary theory of aggravation.  Because the April 2014 VA examiner stated that the lumbar spine and left knee disability were consistent with age and post-service occupations, it may be inferred that the VA examiner opined that there was no permanent increase in severity beyond the natural progression by the service-connected bilateral pes planus (or any other disability) because the severity of the disabilities reflected their natural progression (i.e., due to age and wear resulting from post-service occupations), that is, the opinion identified the most likely cause of the back and left knee disorders; therefore, necessarily, service or other service-connected disabilities are less likely causes of the disorders.  This interpretation of the VA examiner's opinion is further reinforced by the rationale of no abnormal angulation.  

Because the April 2014 VA medical opinion addressing the secondary theories of causation and aggravation by service-connected bilateral pes planus was based on accurate and adequate facts and data and supported by sound rationale, it is of significant probative value.  There is no medical opinion to the contrary of record.  Rather, the April 2014 VA medical opinion is consistent with the prior April 2007 VA medical opinion, which is of some probative value, that the lumbar spine and knee disabilities were most likely the result of normal wear and tear, especially that associated with the post-service occupation.  

The Board has considered the Veteran's assertion that he suffered a left knee fracture in 2011 because of imbalance of gait caused by the bilateral pes planus disability; however, the Veteran's report of having imbalance of gait due to the bilateral pes planus disability is not credible and, therefore, of no probative value.  The VA treatment records show that, approximately one week before the Veteran hyperextended the left knee in 2011, he attended a psychotherapy session at the Tuskegee VA Medical Center, and the treating mental health care provider specifically described the Veteran's gait as "stable."  Earlier treatment records similarly show a steady or normal gait.  Because relevant, contemporaneous reports of treating medical providers are likely to describe accurately the Veteran's gait, the treatment records are more credible and of greater probative value than the Veteran's unsupported lay assertion of imbalance of (i.e., unsteady) gait, which was first made in connection with the service connection appeals.  Also of significant probative value and outweighing the Veteran's unsupported lay statement is the April 2014 VA medical opinion that the bilateral foot disability did not have an effect on any other joints, as explained above. 

Turning to the question of whether the lumbar spine disability or left knee disability are related to service either on a direct basis or on a presumptive basis as a chronic disease, the Board finds that the weight of the evidence is against a finding of injury or disease of the lumbar spine or the left knee during service or chronic symptoms of arthritis of the lumbar spine or left knee during service.  The service treatment records, which are complete, show no complaint of, report of, diagnosis of, or treatment for, a disorder of the lumbar spine or the left knee, and the lower extremities, spine, and musculoskeletal system were clinically evaluated as normal at the June 1978 service separation examination.    

Because the service treatment records are complete, the spine and musculoskeletal system and the lower extremities were physically evaluated at the June 1978 service separation examination and determined to be normal, the Veteran had the opportunity to report any conditions not noted at the June 1978 service examination approximately two weeks later and then affirmed that there had been no change in his medical condition since the June 1978 service separation examination, and the Veteran sought medical treatment for several medical problems during service, to include various joint problems (i.e., involving the right knee, ankles, and feet), and made no mention of lumbar spine or left knee symptoms at any of those times, the Board finds that a lumbar spine disability and a left knee disability are conditions that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service showing no lumbar spine disability or left knee disability, to include no complaint, diagnosis, or treatment related to the low back or left knee, is of significant probative value and weighs against a finding of left knee or back injury or disease or chronic symptoms of lumbar spine arthritis or left knee arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the lay and medical evidence shows no "continuous" symptoms of lumbar spine arthritis or left knee arthritis since service, to include to a compensable degree within the first post-service year.  The evidence shows no lumbar spine symptoms or diagnosis until many years after service separation.  At the April 2007 VA examination, the Veteran reported that the onset of low back pain occurred in 2005, approximately 27 years after service separation.  The twenty-seven year period between service separation in 1978 and the onset of lumbar spine symptoms in 2005 is a factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Regarding the left knee, the Veteran testified at the Board hearing that he had experienced left knee problems since shortly after service separation.  Although the evidence shows complaint of left knee pain at the August 1978 VA examination, physical examination and x-ray of the left knee at that time was normal; therefore, left knee arthritis was not demonstrated to a compensable degree within one year of service separation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (the rating criteria provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved, and a 10 percent rating is for application when there is limitation of motion of the specific joint due to swelling, muscle spasm, or satisfactory evidence of painful motion that is noncompensable under the appropriate diagnostic code).  The evidence also weighs against a finding of "continuous" symptoms of left knee arthritis since service because the evidence shows no left knee symptoms in April 1989.  See April 1989 private hospital report (noting normal physical examination of the left knee without pain).  

The weight of the evidence shows that the current lumbar spine and left knee disability are not otherwise causally or etiologically related to service.  Based on review of the record and interview and examination of the Veteran, the April 2014 VA examiner opined that the lumbar spine and left knee disabilities were not related to service.  The April 2014 VA examiner reasoned that, based on the imaging results after service, it was not until decades after service that there was the onset of arthritis, and the arthritis was consistent with the Veteran's age and the physical nature of his post-service occupations.  

Because the April 2014 VA examiner based the medical opinion on adequate facts and data and provided sound rationale for the medical opinion, the April 2014 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  Rather, the April 2014 VA medical opinion is consistent with the prior April 2007 medical opinion that the lumbar spine disability and left knee disability were most likely the result of normal wear and tear, which is of some probative value.  

The Veteran, as a lay person, is competent to report past and current back and left knee injury or symptoms and to report any past diagnosis and/or treatment provided by a competent medical professional; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of symptoms until years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, include various possible etiologies, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of in-service back or left knee injury, disease, or symptoms, and the reports of back and left knee symptoms begin after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  The Veteran has not stated that a competent medical professional has diagnosed arthritis, and no competent diagnosis of arthritis is reflected in the record.  For these reasons, the Veteran's purported opinion that he has lumbar spine and left knee arthritis as a result of service is of no probative value.

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the lumbar spine disability and left knee disability were causally or etiologically related to service; therefore, service connection must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Bilateral Pes Planus

Because the RO misidentified the date of receipt of the Veteran's increased rating claim as January 31, 2007, rather than the correct date of the claim of July 25, 2006, the Board finds that the rating period begins on July 25, 2006.   Bilateral pes planus with fallen arches and shortening of the ankle tendons has been rated at 10 percent from July 25, 2006 to January 31, 2007, at 30 percent from January 31, 2007 to April 30, 2014, and at 50 percent thereafter, under 38 C.F.R. § 4.71a, hyphenated DC 5299-5276.  The evidence shows diagnosis of bilateral pes planus (i.e., flat feet), and the rating criteria under DC 5276 is designated for rating pes planus (i.e., flat feet).  The fallen arches and shortening of the ankle tendons, which are manifestations of the bilateral pes planus, are symptoms contemplated in the broader symptoms of pain on manipulation and use of the foot under the rating criteria.  There are no manifestations of the bilateral pes planus that are not contemplated by DC 5276.  For these reasons, the Board finds that the bilateral pes planus disability is more appropriately rated under DC 5276, and no use of a hyphenated diagnostic code is needed.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under DC 5276 for bilateral acquired flatfoot, a 10 percent rating is warranted for moderate bilateral pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, DC 5276.  A 30 percent rating is awarded for bilateral flatfoot, which is severe with manifestations of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances." Id.

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with bilateral pes planus more closely approximates the criteria for a 50 percent rating under 
DC 5276 for the period from July 25, 2006 to April 30, 2014.  There is some evidence showing that, during the period, the bilateral pes planus disability was manifested by severe symptoms with accentuated pain on manipulation and use, and characteristic callosities, with fair response to treatment with orthotics and no swelling on use, which is consistent with a 30 percent rating under DC 5276.  See April 2007 VA examination report.  

There is other evidence showing that bilateral pes planus was manifested by pronounced symptoms with manifestations of forefoot varus (i.e., which is analogous to pronation), achilles tendonitis (i.e., analogous to severe spasm of the tendo achillis), characteristic callosities, objective marked deformity, decreased arch height, and extreme tenderness of the plantar surfaces of the feet, which was not improved by orthopedic inserts during the period, which is consistent with a 50 percent rating under DC 5276.  See August 2006 VA podiatry consultation note (noting forefoot varus, lateral foot pain, varus rotated right hammertoe with callus); November 2006 VA podiatry outpatient note (noting right heel pain rated at 10/10 treated with steroid injection of the right heel); December 2006 VA podiatry outpatient note (noting returned pain in the right foot rated at 10/10 after having had a steroid injection in the right heel over a month before and despite the use of a night splint, custom inserts, and stretching and ice therapy); December 2006 VA podiatry outpatient note (reporting worsened pain of both feet with little relief from diabetic shoes and discomfort from orthotics and achilles tendonitis treated with steroid injection); June 2008 VA podiatry outpatient note (noting pain in both feet and ankles unrelieved by use of orthotics).  

In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent rating under DC 5276 for bilateral pes planus are more nearly approximated from July 25, 2006 to April 30, 2014.  
38 C.F.R. § 4.3.  This is the maximum schedular rating for bilateral pes planus under DC 5276.  Bilateral pes planus is already rated at the maximum 50 percent schedular rating under DC 5276 from April 30, 2014, forward.  

Because all of the Veteran's foot symptoms are contemplated by the maximum 50 percent schedular rating under DC 5276, a separate rating is precluded because it would constitute pyramiding.  38 C.F.R. § 4.14.  Because the maximum rating available under any diagnostic code pertaining to the bilateral foot disability is 50 percent, no schedular rating higher than 50 percent is available under an alternate diagnostic code for rating the bilateral foot disability.   

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the maximum 50 percent schedular rating for the entire rating period.  Throughout the rating period, the bilateral pes planus disability was manifested by pronounced symptoms with manifestations of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, characteristic callosities, objective marked deformity, and decreased arch height, which was not improved by orthotics.  The schedular rating criteria specifically provide for and contemplate ratings based on the aforementioned symptomatology (Diagnostic Code 5276).  The functional limitations imposed by the Veteran's pes planus disability, including difficulty standing and walking, and interference with daily activities, are primarily the result of the bilateral foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on his daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the schedular criteria for a 50 percent rating; therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's bilateral pes planus disability are fully contemplated and adequately compensated.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the bilateral pes planus, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus, is denied.

Service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus, is denied.

Service connection for right knee arthritis is granted.

An increased rating of 50 percent for bilateral pes planus with fallen arches and shortening of the ankle tendons from July 25, 2006 to April 30, 2014 is granted; an increased rating in excess of 50 percent for any period is denied.


REMAND

TDIU

The issue of entitlement to a TDIU, which has been raised in this case, must be remanded for issuance of proper notice.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  The Veteran's statement at the April 2007 VA examination that he was not employed, when considered together with the April 2014 VA medical opinion that the bilateral pes planus would inhibit duties of a physical nature and the Veteran's April 2014 report (at the VA examination) of having had very physical occupations after service raises the question of whether the Veteran is unemployable due to service-connected disabilities.  See also March 2007 VA mental health admission note (noting the Veteran's report that he was last employed full-time at a nursing home in February 2007).  For this reason, the Board finds that entitlement to a TDIU is part of the rating appeal; therefore, the Veteran should be provided with proper notice for a TDIU on remand.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Provide the Veteran with proper notice explaining how to substantiate a claim for a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


